Name: Commission Regulation (EEC) No 2964/91 of 9 October 1991 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds
 Type: Regulation
 Subject Matter: plant product;  agricultural policy
 Date Published: nan

 10 . 10 . 91 Official Journal of the European Communities No L 282/15 COMMISSION REGULATION (EEC) No 2964/91 of 9 October 1991 amending Regulation (EEC) No 2681/83 laying down detailed rules for the application of the subsidy system for oil seeds 1 . The following is added to the first sentence of Article 25 (2) : &lt; 'and provided that the finalized aid has been published in accordance with Article 32a (3).' 2. Article 25 (3) is replaced by the following : '3 . The subsidy shall be paid within 120 days of the finding that the provisions of paragraph 2 are met.* 3. In Article 36 (3), the second subparagraph is replaced by the following : 'However, when the Member State has recognized enti ­ tlement to the aid but is awaiting :  analysis results under Article 31 (3), or Article 32, or Article 32, and/or  publication of the finalized aid, up to 80 % of the security may be released in confor ­ mity with the provisions of the first subparagraph . The release of any remaining part of the security shall take place when the analysis results are known and, where applicable, the finalized aid has been published.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 136/ 66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (5) thereof, Whereas Article 10 (2) of Council Regulation (EEC) No 1594/83 (3), as last amended by Regulation (EEC) No 1321 /90 (4), lays down that the subsidy is to be paid only when proof of processing or incorporation has been furnished and the amount of the subsidy has been final ­ ized ; whereas it should be clarified that payment can only be made when the finalized aid has been published, Whereas Commission Regulation (EEC) No 2681 /83 0, as last amended by Regulation (EEC) No 1905/91 (6), makes provision for the release of a significant part of the security covering the advance payment while the produc ­ tion aid is provisional ; whereas this provision should also be applied when entitlement to the aid has been estab ­ lished but certain analysis results are not yet available ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2681 /83 is hereby amended as follows : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October ,1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27 . O OJ No L 163, 22. 6. 1983, p. 44. (4) OJ No L 132, 23. 5. 1990, p. 15 . O OJ No L 266, 28. 9 . 1983, p. 1 . ( «) OJ No L 169, 29. 6. 1991 , p. 43 .